Citation Nr: 0527434	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back condition and 
a bilateral knee condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's claim for service connection for a back condition 
and bilateral knee condition.  The veteran perfected a timely 
appeal of this determination to the Board.

The veteran testified before the undersigned Acting Veteran's 
Law Judge via videoconference technology in September 2005.  
A transcript of the hearing is of record.  

Later that month, the Board granted the veteran's motion to 
have his case advanced on the Board's docket

The issues of whether new and material evidence has been 
received to reopen the claim of service connection for a back 
condition and bilateral knee condition, and entitlement to 
service connection for a left knee condition are addressed 
herein, whereas the issues of entitlement to service 
connection for a back condition and entitlement to service 
connection for a right knee condition are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.



FINDINGS OF FACT

1.  In a rating decision dated July 1987, the RO denied the 
veteran's claim for service connection for a back condition 
and a bilateral knee condition.  The veteran did not appeal 
the determination and that decision became final.

2.  Evidence added to the record since the July 1987 rating 
decision that denied service connection for back and 
bilateral knee disability is so significant that it must be 
considered in order to fairly decide the merits of the case

3.  The veteran's left knee arthritis had its onset during 
service.


CONCLUSIONS OF LAW

1.  The RO's July 1987 rating decision, which denied the 
veteran's claims of service connection for back and bilateral 
knee disability, is final.  38 U.S.C.A. § 4005 (1982); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1987).

2.  Evidence received since the July 1987 rating decision is 
new and material; the claims of service connection for back 
and bilateral knee disability are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Left knee arthritis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004); VAOPGCPREC 3-2003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below in reopening each of 
the veteran's claims, granting service connection for left 
knee arthritis, and remanding his back and right knee claims 
for further development, no discussion of the VCAA at this 
point is required.

New and Material Evidence

In July 1987, the RO denied the veteran's claim for service 
connection for a back condition and a bilateral knee 
condition.  The veteran did not appeal the decision and it 
became final.

Evidence of record at the time of the July 1987 RO rating 
decision included the veteran's service medical records, a VA 
outpatient medical record and a VA examination report.

The veteran's service medical records show that, upon 
entrance to the service, he had no musculoskeletal defects.  
In June 1943, the veteran was diagnosed with having arthritis 
of the left knee.  The veteran's records reveal that he was 
involved in an accident in January 1945 when he was caught 
between a truck and a trailer.  The veteran was hospitalized 
and placed in a plaster figure of eight cast with 
hyperextension.

The veteran's May 1986 VA outpatient medical record shows 
that after X-ray of the lumbosacral spine, and left knee, 
there was no compression deformity and no bone destruction 
found in the lumbosacral spine.  There was a transitional 
vertebra in the lumbosacral area.  There was a degenerative 
arthritic change of the left knee and no evidence of recent 
displaced fracture.

In May 1987, the veteran underwent a VA examination, wherein 
he reported that he had trouble with his back from the 
service.  He also had problems with both knees, with his left 
knee being worse than the right.  His neck also bothered him.  
X-rays of the bilateral knees and the spine were conducted 
and revealed early or beginning degenerative joint disease of 
the bilateral knees.  There were no significant findings 
noted of the cervical spine.  There was a small degenerative 
hypertrophic marginal osteophyte arising from the 
anteroinferior aspect of C-4.  Partial sacralization of L-5 
was noted in the lumbosacral spine.  There was a trace of 
osteoporosis.  No other apparent abnormality or significant 
findings were noted.  The diagnoses were osteoarthritis of 
the bilateral knees and degenerative osteophyte at C-4 and 
partial sacralization of L-5.

In July 1987, the RO denied the veteran's claim for service 
connection for a back condition and a bilateral knee 
condition.  The RO noted that the veteran was diagnosed with 
arthritis of the left knee in service, but found that his 
left knee condition pre-existed service and was not 
aggravated by service.  The RO denied the veteran's claims 
for service connection for a back condition and a right knee 
condition because these conditions were not found in service.

Since the July 1987 RO rating decision, the RO received the 
veteran's VA outpatient medical records, the veteran's 
statement, and his Board hearing testimony.

VA outpatient medical records, dated from November 1994 to 
August 2001, show that the veteran was diagnosed with low 
back pain.

A VA outpatient medical record, dated in March 2002, reflects 
that the veteran was diagnosed with osteoarthritis of the 
bilateral knees.

In a January 2003 statement, the veteran reported that he 
hurt his back and his bilateral knees during his time in 
service.  He attributed the pain to the exercises that he was 
required to perform in service.

In April 2003, VA X-rays of the bilateral knees and the 
lumbar spine were conducted, which revealed mild narrowing of 
the retropatellar compartmental space, likely representing 
degenerative changes of the bilateral knees.  An X-ray of the 
lumbar spine revealed narrowing of the disc space at L5-S1 
likely representing degenerative disc disease and mild 
degenerative changes at the endplates of all vertebral 
bodies.

During the September 2005 Board hearing, the veteran 
testified that while he was in service, he was involved in an 
accident, in which he was squeezed between a trailer and a 
truck.  He was admitted to the hospital where he stayed for 
six weeks.  He stated that he had a hard cast from his waist 
up to his neck and the accident hurt his back.  He also 
stated that he hurt his back and his bilateral knees doing 
calisthenics and if he did any walking on his left knee, it 
would swell by the end of the day.  The veteran stated that 
since service, he continued to have recurrent back and 
bilateral knee problems.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After careful review of the evidence of record, the Board 
finds that reopening of the veteran's claim for service 
connection for a back condition and a bilateral knee 
condition is in order.  As such, the Board notes that during 
the veteran's Board hearing, he testified that he had an 
injury in service, and during the course of the injury, he 
hurt his back.  He also stated that he hurt his back and his 
bilateral knees while performing calisthenics in the service 
and that by the end of the day, his left knee would swell.  
Further, he stated that he continued to have recurrent 
problems with his back and his bilateral knees after 
discharge from service.  

The Board finds that the veteran's testimony that he had 
problems with his back and bilateral knees in service and 
continued to have problems with his back and bilateral knees 
after discharge from service is new and material evidence 
because this testimony shows a continuity of symptoms since 
service.  In this regard, the Board notes that in Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002), the Court held 
that the veteran is competent to report that he has 
experienced a continuity of symptoms since service.  
Therefore, this evidence is new and material because it bears 
directly and substantially upon the matter under 
consideration, which is whether the veteran's back condition 
and bilateral knee condition are related to service.  Having 
decided that the veteran's Board hearing testimony is new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material, as the claim will be 
reopened solely on the basis of this evidence.  Accordingly, 
reopening of the claim of service connection for a back 
condition and bilateral knee condition is in order.

Service Connection for a Left Knee Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In denying this claim, the RO concluded that the veteran's 
left knee condition pre-existed service and was not 
aggravated beyond its natural progression during her period 
of active duty.  In this regard, the Board notes that the law 
provides that a veteran who served during a period of war, or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
as noted above, at service entry the veteran was found to 
normal with respect to his left knee.  

In a recent precedent opinion, VA's General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

The General Counsel further declared that the provisions of 
38 C.F.R. § 3.304(b) (2003) were inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) stated that 
the presumption of sound condition could be rebutted solely 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel determined 
that Section 3.304(b) was therefore invalid and should not be 
followed.  Id.  Recently, VA amended 38 C.F.R. § 3.304(b), 
effective May 4, 2005, to reflect the change in the 
interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit 
and VA's General Counsel, and now provides that in order to 
rebut the presumption of soundness, VA must establish by 
clear and convincing evidence both that the disability 
existed prior to service and that it was not aggravated by 
service.  See 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (to 
be codified at 38 C.F.R. § 3.304(b)).  

The Board finds that service connection for the veteran's 
left knee condition is warranted.  In this regard, the Board 
notes that the veteran was diagnosed with arthritis of the 
left knee while in service.  In addition, the veteran's 
entrance examination revealed that he had no musculoskeletal 
defects; therefore, he is presumed sound upon entrance to the 
service.  See 38 C.F.R. § 3.304(b).  As the veteran was 
diagnosed with arthritis of the left knee while being 
treating for the condition during service; was not noted to 
have arthritis of the left knee upon entrance to service; 
because there is no evidence clearly and unmistakably showing 
that the condition, even if it pre-existed service, was not 
aggravated during service; with the resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's left knee arthritis was incurred in 
service.  Wagner; VAOPGCPREC 3-2003


ORDER

New and material evidence having been submitted, the claims 
of service connection for a back condition and for bilateral 
knee disability are reopened.

Service connection for a left knee arthritis is granted.

REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for a back condition and a right 
knee condition.

The Board notes that the veteran's service medical records 
show that the veteran was involved in an accident where he 
was caught between a truck and trailer.  Further, the veteran 
testified during his Board hearing that he hurt his back 
after this accident.  In addition, the veteran noted that 
after performing calisthenics in service, he had back 
problems and problems with his knees and these symptoms 
continued in service and after discharge from service.  
Therefore, the Board finds that a VA examination is necessary 
to determine whether the veteran's current back condition and 
right knee condition are related to his service or to his now 
service-connected left knee arthritis.

Further, the Board notes that the veteran stated he received 
treatment from the Allen Park, Michigan, VA medical center 
after discharge from service.  However, the records from this 
VA medical center are not associated with the veteran's 
claims folder.  Therefore, the RO should obtain these records 
and associate them with the veteran's claims folder.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the medical 
records from the VA medical center in 
Detroit, Michigan, from 1946 to the 
present for any treatment provided to the 
veteran for his back condition and right 
knee condition, which has not been 
previously submitted.  These should 
include records from the Allen Park, 
Michigan VA medical center that is now 
the Detroit, Michigan VA medical center.  
These records should be associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain these 
records, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

2.  The RO should then schedule the 
veteran for an appropriate VA examination 
to determine the nature and etiology of 
any back and/or right knee disability 
found to be present.  All indicated tests 
and studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should opine as to 
whether it is at least as likely as not 
that any back or right knee condition 
found to be present is related to 
service.  The examiner should further 
comment as to whether it is at least as 
likely as not that any back or right knee 
disability was caused or aggravated by 
the veteran's left knee arthritis.  The 
rationale for all opinions expressed must 
be clearly set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


